This case involves the same lease as was involved in "Town of Lakota, Iowa v. P.G. Gray, a partnership doing business in Estherville, Iowa," a case decided and filed contemporaneously herewith. 240 Iowa 193, 35 N.W.2d 841. The petition here alleges defendant Johnson occupied the premises in question as "agent of said P.G. Gray or as an independent contractor acting with or under" him.
The pleadings, proceedings and results in the two cases were substantially identical, as are the records and briefs in this court. The opinion in the other case is decisive of this. — Affirmed.
All JUSTICES concur.